Citation Nr: 1624461	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  07-09 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness.  

2.  Entitlement to increased initial ratings for the Veteran's service-connected posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to August 10, 2009, and as 70 percent disabling therefrom.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1990 to April 1994.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2009, a travel board hearing was held before the undersigned in Boston, Massachusetts.  A transcript of the hearing is associated with the record.

In July 2009, the issues of service connection for a respiratory disorder and bilateral lower extremity numbness and an increased initial rating for PTSD were remanded.   These issues were again remanded by the Board in July 2011.  In an April 2013 decision, the Board denied service connection for a respiratory disorder and increased initial ratings for PTSD in excess of 30 percent prior to August 10, 2009, and 70 percent therefrom.  (That decision did increase the rating of the Veteran's PTSD to 70 percent from August 10, 2009.)  The April 2013 Board decision again remanded the issue of service connection for numbness of the lower extremities.  In April 2014, the Board found that the issue of service connection for a gastrointestinal disorder was raised by the record and intertwined with the issue of service connection for numbness of the lower extremities.  These matters were remanded at that time for development of the intertwined issue.  

The Veteran appealed the Board's April 2013 denials of service connection for a respiratory disorder and increased initial ratings for PTSD to the United States Court of Appeals for Veterans Claims (Court).  The Board's decision regarding these issues was vacated pursuant to a September 2014 Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's April 2013 decision regarding the denial of service connection for a respiratory disorder and ratings for PTSD and remand the matters so that the Board could obtain medical records, including a December 2005 Gulf War Registry examination, clinical hospital records of a September and October 1994 VA hospitalization, and clinical records of treatment at the VA Vet Center.  The Court granted the joint motion and remanded the case to the Board.  It is important to note that the portion of the April 2013 decision that denied service connection for sleep apnea was not appealed to the Court.  

The case was again remanded by the Board in January 2015 for further development of the evidence.  Following the development, service connection was awarded for peripheral neuropathy of each lower extremity and irritable bowel syndrome.  Therefore, these issues of service connection for a gastrointestinal disorder and for numbness of the lower extremities are no longer before the Board.  The development ordered pursuant to the JMR has not been fully accomplished regarding the ratings awarded for PTSD.  As such, this issue must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  


FINDING OF FACT

A chronic respiratory disorder was not evident during service and, other than sleep apnea (service connection for which has previously and finally been denied), has not been demonstrated thereafter.


CONCLUSION OF LAW

A chronic respiratory disorder was neither incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.117 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in January 2006, July 2008, July 2009 and September 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations in August 2009 and August 2011.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran is claiming service connection for various disabilities, which he believes are the result of his service in the Persian Gulf.  Service connection may be established for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). Further, lay persons are competent to report objective signs of illness.  Id.

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. §3.317(c).

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. §3.317(d)(2).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim decided herein. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Chronic Respiratory Disability 

The Veteran contends that service connection should be established for a chronic respiratory disability.  During the Board hearing in March 2009, he testified that he had trouble breathing during service and had undergone a tonsillectomy and adenectomy during service in an attempt to aid his breathing.  (It is noted that service connection has been established for residuals of this surgery.)  He asserts that a respiratory disability is related to exposure to burning oil wells while he served in the Persian Gulf.  

Review of the record shows that the Veteran was exposed to significant levels of sulfur dioxide and hydrogen sulfide gas due to oil well fires during service.  STRs show that the Veteran was treated in 1991 for an upper respiratory infection and had complaints of nasal problems in 1993 for which he underwent a tonsillectomy and adenectomy as well as a septoplasty in June 1993.  On examination at separation from service, in January 1994, clinical evaluation of the lungs was normal.  Post-service medical records include a report of a September 1994 chest X-ray study showing an essentially normal chest and a report of a December 2005 VA Gulf War Registry examination that included a chest X-ray study showing no active pulmonary disease.  

An examination was conducted by VA in August 2009.  At that time, the examiner found no respiratory disability other than sleep apnea.  Similarly, on VA examination there was no evidence of pulmonary abnormality.  It was noted that the Veteran had undergone a spirometry study in 2009, which was normal.  Sleep studies had shown obstructive sleep apnea.  This was the only pulmonary diagnosis made.  

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   In this case, there is no affirmative evidence that the Veteran has a chronic respiratory disorder for which service connection may be granted.  The Veteran has not submitted any evidence demonstrating a current diagnosis of any chronic respiratory disability other than sleep apnea, a disorder for which service connection has already been denied without appeal by the Veteran.  He has not submitted any medical or lay evidence describing a respiratory disorder.  The current VA treatment records consistently show no complaints or findings with respect to his lungs.  As such, the evidentiary requirement of demonstrating a current disability has not been satisfied.  Id. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a chronic respiratory disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a chronic respiratory disability is denied.  

REMAND

As noted by the Board in the January 2015 remand, the JMR ordered that specific evidence of which VA was on notice be obtained.  This included a complete report of the December 2005 VA Gulf War Registry examination, clinical notes and records from a period of hospitalization at a VA facility in September and October 1994, and all clinical notes and records from the Springfield, Massachusetts, Vet Center from the time the Veteran began receiving treatment at that facility in 1999.  Of these, the Vet Center records have not been obtained or certified as being unavailable for review.  As such, the development is, unfortunately, not complete and the case must be returned to the AOJ.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary consent, the AOJ should request copies, for association with the claims folder, of all clinical notes and records from the Springfield, Massachusetts, Vet Center from the time the Veteran began receiving treatment at that facility in 1999.  If those records are deemed to be unavailable, a formal finding of unavailability should be rendered.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


